UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2192


DAWN PERLMUTTER; THOMAS M. BOLICK,

                    Plaintiffs - Appellants,

             v.

TRINA VARONE; JEFFREY VARONE; SCOTT PERLMUTTER; GARY
ALTMAN; ALTMAN & ASSOCIATES; SUTTON INVESTMENTS LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-03402-PX)


Submitted: March 30, 2021                                         Decided: May 25, 2021


Before NIEMEYER, AGEE, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn Perlmutter, Thomas M. Bolick, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants appeal the district court’s orders granting Defendants’ motions to

dismiss, denying Appellants’ motion for reconsideration, and denying Appellants’ motion

for recusal. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.          Perlmutter v. Varone, No.

8:19-cv-03402-PX (D. Md. June 1, 2020; Oct. 13, 2020). We further reject Appellants’

contention that 4th Cir. R. 46(f) is unconstitutional and note that we have fully considered

the record on appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2